Gardner, Presiding Judge.
The evidence is somewhat conflicting. The commission resolved the evidence against the defendant. There was no jury trial. In addition to the evidence we have set out above, for emphasis we put some of the evidence of the defendant’s agent here. He testified in part as follows: “I told him [the defendant] that Mr. Maxwell had signed a paper with Mr. Eaton. I told him that Mr. Maxwell told me that he had signed a paper with Mr. Eaton. He knew about that when he got the sales contract signed.” The evidence shows also that the defendant agreed to split the commission with Eaton.
It is our opinion that the evidence was sufficient to show that the defendant was not abiding strictly by the law under which he procured his broker’s license and that the evidence was sufficient to warrant revocation of the license.
The trial judge committed reversible error in granting the defendant a new trial, under the entire record of this case.

Judgment reversed.


Townsend and Carlisle, JJ., concur.